The plaintiff in error, hereinafter called the defendant, was convicted of stealing an automobile, and sentenced by the court to be imprisoned in the state penitentiary for a term of five years.
The record in this case was filed in this court December 13, 1933; no brief has been filed in support of the defendant's assignment of errors.
A careful examination discloses no fundamental errors, and the evidence is sufficient to support the verdict of the jury.
The case is therefore affirmed.
EDWARDS, P. J., and CHAPPELL, J., concur.